ORDER

Upon consideration of the Joint Petition for Thirty-Day Suspension By Consent filed herein pursuant to Maryland Rule 16-772, it is this 1st day of August, 2012,
ORDERED, by the Court of Appeals of Maryland, that Joe Donald Watson, Jr., Respondent, be, and he hereby is, suspended by consent from the practice of law in the State of Maryland for a period of thirty (30) days, effective immediately; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Joe Donald Watson, Jr. from the register of attorneys in this Court and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State that the name of Joe Donald Watson, Jr. has been so stricken.